Citation Nr: 0300484	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  93-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUE

Entitlement to service connection for a claimed throat 
disorder.  

(The issues of service connection for a lumbar spine disc 
disease and a thoracic spine disability will be the 
subjects of a later decision.)  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to August 
1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by 
the RO.  

The Board had remanded the case to the RO in August 1995 
and July 1998 for additional development of the record.  

Thereafter, in a July 2002 rating decision, the RO granted 
service connection and assigned a noncompensable rating 
for a disability manifested by vocal polyps secondary to 
extinguishing agents or toxins also claimed as throat 
condition and tonsillitis, effective on September 9, 1991.  

Upon further review of the record, the Board now finds 
that the veteran filed a Notice of Disagreement with 
respect to the effective date for the grant of service 
connection for the service-connected throat disability in 
a September 2002 VA Form 9.  Likewise, the Board construes 
the September 2002 VA Form 9 as disagreeing with the 
noncompensable rating assigned for the service-connected 
throat disability.  

Since these matter are not currently before the Board for 
purpose of appellate review, they will be the subjects of 
a request for additional development and then later action 
by the Board.  

Finally, the Board again notes that it is undertaking 
further development on the issues of service connection 
for a lumbar spine disc disease and a thoracic spine 
disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

Therefore, the issues of service connection for the 
claimed back disabilities will be the subject of a later 
decision.  



ORDER TO VACATE

On December 3, 2002, the Board promulgated a decision that 
ostensibly undertook to grant service connection for the 
veteran's current throat disability manifested by the 
residuals of the removal of vocal cord polyps.  However, 
in an earlier decision by a Decision Review Officer at the 
RO in July 2002, service connection had already been 
granted for the claimed throat disability, effective on 
September 9, 1991.  

The VA regulations provide that an appellate decision may 
be vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion.  38 C.F.R. § 20.904(a) (2002).  

In this case, since the RO had already granted the full 
benefit sought on appeal by the veteran, the Board must 
now vacate its prior decision of December 3, 2002.  The 
Board notes that, in undertaking this action, it 
contemplates no adverse effect to the veteran.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

